(2008)
NORSK HYDRO CANADA INC., Plaintiff,
v.
UNITED STATES, Defendant, and
U.S. Magnesium, LLC, Defendant-Intervenor.
Slip Op. 08-23. Court No. 03-00828.
United States Court of International Trade.
February 26, 2008.

JUDGMENT
DONALD C. POGUE, Judge.
Upon consideration of the Department of Commerce remand results filed in response to the Court's order of November 28, 2007. Plaintiff's comments, and all other pertinent papers, it is hereby
ORDERED that the remand results are sustained, and it is further
ORDERED that judgment is entered in favor of the United States.